Citation Nr: 1034560	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  07-23 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from 
January 1943 to October 1945. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida which denied entitlement to the benefit currently sought 
on appeal.

In August 2009, the Board denied the Veteran's claim for an 
increased rating based on TDIU.  He appealed to the United States 
Court of Appeals for Veterans Claims (Court) which granted a 
Joint Motion for Remand (Joint Motion or JMR).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Additional evidentiary development is required before the issue 
of entitlement to TDIU is ready for Board adjudication.  See 
38 C.F.R. § 19.9 (2009).  Although the Board sincerely regrets 
the delay, it is necessary to ensure that there is a complete 
record upon which to decide the Veteran's claim so that he is 
afforded every possible consideration.

In particular, the Veteran must be afforded a new VA examination 
to determine whether he is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected bilateral hearing loss.  Service connection is 
currently in effect for this single disability, rated as 70 
percent disabling.  See Rating decision, May 2006.  As such, the 
Veteran meets the schedular percentage requirements for 
consideration of TDIU under 38 C.F.R. § 4.16.  

It is important to note that this Veteran is also in receipt of 
VA pension for nonservice-connected diabetes mellitus and 
coronary artery disease with hypertension and prior heart attack.  
In establishing entitlement to pension, VA has already determined 
that the Veteran is unable to secure and follow a substantially 
gainful occupation due to disability, in general.  See Rating 
decision, October 1998 (granting permanent and total nonservice-
connected disability for pension purposes).  

However, for the specific type of increased TDIU compensation now 
sought, the evidence must show that the Veteran's inability to 
secure or follow a substantially gainful occupation is a result 
of his service-connected hearing loss, rather than as a result of 
his advanced age or other nonservice-connected disabilities 
including  diabetes mellitus, hypertension, coronary artery 
disease, skin cancer, or other minor illnesses, which he states 
collectively render him unsuccessful in finding employment.  See, 
e.g., VA Form 9, July 2007; see also DD Form 214 (showing date of 
birth in 1923); 38 C.F.R. § 4.16.  

To be clear, present regulations obligate VA to disregard a 
Veteran's age, as well as the existence and degree of nonservice-
connected disabilities in rendering the present determination 
with regard to TDIU.  38 C.F.R. § 4.16(a), 4.19.  In particular, 
these factors have already been considered in establishing the 
Veteran's existing entitlement to nonservice-connected pension.  
See 38 C.F.R. § 4.17.  Based on the foregoing, the Board requests 
the examiner's opinion in compliance with the instructions below.  

The Board also notes that, with the exception of a July 2007 
opinion letter, the most recent VA treatment records that have 
been associated with the claims file are dated in May 2007.  All 
relevant VA treatment records created since that time should be 
obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Obtain and associate with the claims 
file all outstanding VA medical records 
for this Veteran from May 2007 forward.  

2.  Schedule the Veteran for a VA 
audiological examination to determine 
whether the Veteran is unemployable due to 
his service-connected bilateral hearing 
loss alone.  The Veteran's claims file and 
a copy of this remand should be made 
available to the examiner for review.  All 
necessary studies and tests must be 
conducted.

The examiner is specifically asked to opine 
whether the Veteran's service-connected 
hearing loss renders him "unable to secure 
and follow a substantially gainful 
occupation."  The Veteran's age and the 
existence or degree of any impairment 
caused by nonservice-connected disabilities 
may not be considered in reaching the 
requested employability determination.  

An adequate supporting rationale must be 
provided for the opinion reached.  

If you are unable to reach an opinion 
without resorting to mere speculation, 
please state the reason why speculation 
would be required in this case (e.g., if 
the requested determination is beyond the 
scope of current medical knowledge, actual 
causation cannot be selected from multiple 
potential causes, etc.).  If you are 
unable to reach an opinion because there 
are insufficient facts or data within the 
claims file to facilitate a more 
conclusive opinion, please identify the 
relevant testing, specialist's opinion, or 
other information required in order to 
resolve the need for speculation. 

3.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the Veteran, he and his 
representative must be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of 
the case.  The Veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose of 
this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2009) failure to cooperate by 
attending a requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



